DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 8/12/20, 4/20/21, 7/28/21, and 2/8/22 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, with regard to claim 1, in the first indented limitation, it is unclear what is meant by the phrase: “having a pair of gas diffusion layers disposed on both surfaces of the membrane electrode assembly bonded”. For the purpose of expediting prosecution, the limitation will be interpreted as “having a pair of gas diffusion layers, each disposed on and bonded to either side of the membrane electrode assembly”.
Further regarding claim 1, in the second indented limitation, it is unclear what is meant by the phrase: “and the electrode layers exposed to both surface and the side surface of the rim of the insert while being thermally bonded.” According to the previous limitation, the electrode layers are part of the insert, so it is unclear how the electrode layers are exposed to both surfaces and the side surface of the rim of the insert. Are the electrode layers exposed to the side surface of the rim of the insert? Are the electrode layers thermally bonded? For the purpose of expediting prosecution, the limitation will be interpreted as the elastomeric frame assembly having a pair of elastomeric frames disposed on one surface and the other surface of the rim of the insert, respectively, and “bonded to the electrode membrane and the electrode layers, wherein the frame is in contact with and thermally bonded to both surfaces and the side surface of the rim of the insert.” Appropriate correction is required.

Claim 3 recites the limitation "a first step" in line 8 and “a second step” in line 22.  The antecedent basis for this limitation is unclear. Claim 2, from which claim 3 depends, is directed to “one first step” in line 5 and “one second step” in line 8. It is unclear whether the “a first step” of claim 3 is the same or different from the “one first step” of claim 2, likewise for “a second step” and “one second step.” For the purposes of expediting prosecution, the first and second step of claim 3 will be interpreted as being the same as the one first and second steps of claim 2. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steck et al. (US 5,434,700) in view of Sohma et al. (US 2013/0157175).
Regarding claims 1, 15, and 19, Steck teaches an elastomeric cell frame, or gasketing material (12, 14) of a unit fuel cell, the cell frame comprising:
an insert including a membrane electrode assembly, or membrane (16), and pair of gas diffusion layers, or anode (18) and cathode (20) porous electrode conductive sheets with catalytic material facing the membrane, with the gas diffusion layers disposed on opposite surfaces of the membrane electrode assembly (Figures 3 and 4, column 1 lines 26-33, column 4 lines 56-63);
an elastomeric frame including a pair of elastomeric frames, or gasketing material (18, 20), made of a thermoplastic elastomer (column 5 lines 36-38) and bonded to each other (Figures 3 and 4, column 5 lines 8-10);
wherein the pair of elastomeric frames has portions disposed on a lower upper surfaces (18c, 20c) of the rim of the insert in an outer region of the insert (Figures 3 and 4, column 5 lines 53-63).

The examiner finds that the gas diffusion layers are bonded to the membrane electrode assembly since the catalytic layers are provided on the gas diffusion layers, and the entire assembly is bonded together when the pair of elastomeric frames is bonded together, thereby consolidating the assembly to a single unit (column 5 lines 65).

With further regard to claims 1, 15, and 19, and with regard to claims 2 and 3, Steck teaches that the gasketing material is provided at a periphery of the electrode assembly to form a seal between the separator plates and the membrane (abstract). The examiner finds that the skilled artisan would easily understand that the gasketing material of Steck necessarily has a frame shape in order to seal the entire periphery. If the entire periphery is not sealed, then reactants and products can leak out of the cell, defeating the purpose of the gasket.
The shape of each frame of Steck, therefore, is necessarily a sheet with a through hole, since the through hole allows for exposure of the anode and cathode to reactants.
Furthermore, Sohma teaches a cell frame, or frame member (24), made of a pair of frame components (24a, 24b), having of a sheet shape with through hole, or recess (26), in which the insert, or MEA (10) and gas diffusion layers (20b, 22b), are provided (Figures 1-3).
It would have been obvious to the skilled artisan to use the known frame shape of Sohma to form the gasketing materials of Steck and the results would have been predictable. MPEP 2143 I B

With further regard to claim 15 and regarding claim 18, Steck teaches that the method of forming the unit cell includes bonding the frames using heat and pressure without adhesive (column 5 lines 8-10).

With further regard to claim 19, Steck teaches separators (22, 24) (Figure 3, column 5 line 64 – column 6 line 11).

Further regarding claims 2 and 3, as is seen in Figure 4, Steck teaches that the first and second frames have first and second steps, and that the membrane (16) extends further laterally (16c) than the electrodes and gas diffusion layers (18, 20).
Further regarding claim 3, the frames of Steck in view of Sohma have first through ninth thermal bonding portions on the upper, lower, and side surfaces of the insert (Steck Figures 3 and 4, Sohma Figure 3).
As for claims 4-6 and 7-10, it is seen in Figure 4 of Steck that the side surface of the gas diffusion layers (18, 20) are bonded with the frames (12, 14), and that extension parts, or overlap portions (12c, 14c), are also provided.
With regard to claims 6 and 9, it is seen in Figure 2 of Sohma that the membrane (18) extends farther laterally than one of the two electrode layers (22a), and that the gas diffusion layer of the shorter electrode layer (22b) is coplanar with the shorter electrode layer ([0024], [0025]). In light of these teachings of Sohma, the examiner finds that it is within the ordinary level of skill in the art to change the size of components of an invention, for example to change the catalytic area depending on the relative rates of reaction of the anode and cathode catalysts. A change in size is generally recognized as being within the level of ordinary skill in the art.

As for claims 13 and 16, Steck teaches that the elastomeric frames are formed by molding the thermoplastic elastomer (column 5 lines 34-36). Sohma also teaches this limitation ([0046]).
Regarding claim 18, Steck teaches that the thermal bonding is achieved by heat and pressure, but is silent on the temperature of the heat; however, the examiner finds that it would have been within the level of ordinary skill in the art to apply heat at a temperature above the melting point of the elastomeric frame material in order to ensure that the desired bonding would take place.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Sohma as applied to claim 2 above, and further in view of Shirahama (US 2009/0029230).
The teachings of Steck and Sohma as discussed above are incorporated herein.
Steck in view of Sohma teaches the frames of claim 2, but fails to teach manifold through holes arranged in a side portion of the frame such that reaction gas and coolant are passed through the frames.
Shirahama teaches a cell frame of a unit cell comprising an insert (50) including an MEA (51) and GDLs (52, 53), and a pair of frames (40, 60) (Figure 2, [0032], [0033]). The frames of Shirahama include inlet and outlet manifolds, or gas and coolant flow openings (40a-40f, 60a-60f) ([0035], [0036]). 
Shirahama further teaches that the openings are sealed with the separators in order to ensure gas tightness of the manifolds and prevent leakage of gas and coolants ([0038]-[0040]).
It would have been obvious to the skilled artisan to form the frames of Steck in view of Sohma to include inlet and outlet through holes for the reactants and coolant such as suggested by Shirahama in order to prevent leakage of the gases and coolants.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Sohma as applied to claim 1 above, and further in view of Tanaka et al. (US 2013/0183604).
The teachings of Steck and Sohma as discussed above are incorporated herein.
Steck in view of Sohma teaches the frame of claim 1 but fails to teach protrusion seals.
Tanaka teaches a cell frame, or frame member (24), having of a sheet shape with through hole, or recess (26), in which the insert, or MEA (10) and gas diffusion layers (20b, 22b), are provided (Figures 1-3).
Tanaka teaches protrusion seals, or protrusions forming inlet and outlet buffers (29a, 29b) (Figure 7, [0063]).
It would have been obvious to the skilled artisan to provide protrusion seals, or protrusions, in the frames of Steck in view of Sohma such as suggested by Tanaka in order to form inlet and outlet buffers in the flow areas.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Steck in view of Sohma as applied to claims 13 and 16 above, and further in view of Extrand (US 2009/0162718).
The teachings of Steck in view of Sohma as discussed above are incorporated below.
Steck in view of Sohma teaches that the elastomeric frames are made of a thermoplastic elastomer, but fails to teach specifically the resin and rubber segments.
Extrand teaches an elastomeric material for sealing fuel cells, wherein the material is a resin and rubber copolymer ([0016]).
It would have been obvious to the skilled artisan to substitute the known elastomer of Extrand for that of Steck in view of Sohma and the results would have been predictable. MPEP 2143 III B

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729